Case 1:18-cr-00083-TSE Document 314-6 Filed 02/15/19 Page 1 of 14 PageID# 6957




                       EXHIBIT F
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page12ofof13
                                                                  14PageID#
                                                                     PageID#284
                                                                             6958



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )      Case No. 1:17-CR-00248
                                              )
HYUNG KWON KIM,                               )      Honorable T. S. Ellis III
                                              )
               Defendant.                     )      Sentencing:     January 25, 2018
                                              )                      4:00 p.m.

         POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING

       The United States hereby submits its position on the sentencing of the defendant

Hyung Kwon Kim (“defendant” or “Kim”) in accordance with U.S.S.G. §6A1.2 and the policy

of this Court. As explained below, while the government agrees with the Probation Office’s

calculation of the sentencing range the advisory Sentencing Guidelines, the government

nevertheless believes that the appropriate Guidelines range that should be applied in this case is

that agreed upon by the parties, as set forth in the plea agreement. Taking into account the

factors set forth in 18 U.S.C. § 3553(a) and the government’s filing under seal, the government

makes a final sentencing recommendation of nine (9) months of imprisonment, three (3) years of

supervised release, an appropriate fine, and a $100 special assessment.

I.     Background

       A.      Offense Conduct

       Hyung Kim is a highly educated and sophisticated executive. Born into affluence, he had

the good fortune to inherit staggering sums. The vast sums Kim secreted in a series of secret

Swiss accounts are of import here. At one point, in 2004, the windfall stashed in Switzerland




                                                                                            16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page23ofof13
                                                                  14PageID#
                                                                     PageID#285
                                                                             6959



swelled to over $28 million. Kim engaged in a series of schemes and ruses to conceal the funds

from the IRS, violate reporting requirements, and evade taxes.

           Kim first opened an account in his own name at Credit Suisse AG in Switzerland in

October 1998. He funded that account, as well as other additional accounts that he opened at

Credit Suisse, its wholly owned subsidiaries (including Bank Leu, Bank Hofmann, and

Clariden Leu), and UBS AG, with funds inherited from a foreign relative.

           In November 2000, Kim took the first of many steps to mask his ownership and control

of the offshore funds. At the advice and with the assistance of his co-conspirator Edgar Paltzer,

an attorney practicing in Switzerland, Kim opened an account at Bank Leu in the name of a sham

entity called Daroka Overseas. In February 2002, he opened a second account, at Bank

Hofmann, in the name of the same entity. By placing his assets in accounts held in the name of

a nominee, Kim made it appear that the offshore funds belonged to a corporate entity, not him.

           Kim controlled the assets in the account by meeting with the bankers and his attorney in

in Switzerland and the United States as well as communicating with them via email, fax, and

phone. Further, he hosted one of his Swiss bankers at his homes in the U.S. where the banker

vacationed with his family and used Kim’s residence as a base to travel to meet with his other

clients.

           Wires from afar flowed into these accounts. By the close of 2004, the balance of his

accounts exceeded $28 million. Kim did not expend these funds on necessities. Instead, Kim

used assets in the accounts to fund a lavish lifestyle. The Statement of Facts and PSR discuss

Kim’s expenditures in detail. However, a summary of the spending is helpful to understand the

magnitude of the wealth that Kim concealed:




                                                   2
                                                                                             16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page34ofof13
                                                                  14PageID#
                                                                     PageID#286
                                                                             6960



              Between 2003 and 2007, Kim spent over $3 million from his Swiss accounts to

               purchase his residence in Greenwich, Connecticut. Kim and Paltzer took efforts

               to conceal that Kim controlled the funds in the Swiss accounts. When Kim

               communicated with Paltzer, he used coded language. In turn, Paltzer directed

               Credit Suisse to issue a check for $1.76 million from Credit Suisse First Boston,

               its U.S. bank, so that it appeared that Kim tapped a domestic source of funds.

              In 2005, Kim spent almost $5 million from his Swiss accounts to purchase a

               summer home on Cape Cod. While the price was significant, what is most

               relevant are the machinations undertaken by Kim and Paltzer to conceal Kim’s

               ownership of the Swiss accounts and the summer home itself. Paltzer formed a

               new sham entity, Edraith Invest & Finance, to hold title to the home as well as a

               Swiss account. Paltzer and Kim pretended that Kim merely leased the home in an

               arms-length transaction from a third party. They drafted and executed fake leases.

               They exchanged emails in which they discussed the wishes of the “owners.”

              Between 2003 and 2008, Kim used over $5 million from his Swiss accounts to

               purchase jewels and jewelry, including the following items: a 11.6 carat diamond

               ring; a 10.5 carat yellow diamond ring and jewelry setting; a 8.6 carat ruby ring; a

               8.4 carat emerald ring; a 7.15 carat diamond ring; and pearls.

              Between 2000 and 2008, Kim withdrew over $500,000 when traveling in

               Switzerland to fund his personal expenses.

       Kim had the opportunity to bring his remaining assets to the United States in 2008, in the

midst of the Department of Justice’s investigation of UBS AG for aiding and assisting U.S.

taxpayers to evade their taxes. At that time, Credit Suisse had advised Paltzer and Kim that it


                                                 3
                                                                                            16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page45ofof13
                                                                  14PageID#
                                                                     PageID#287
                                                                             6961



intended to close the Daroka Overseas and Edraith accounts as part of its initiative to minimize

the bank’s exposure by closing accounts held by U.S. residents in the names of nominee entities.

Fully aware that Kim’s undeclared assets could not stay at Credit Suisse, Paltzer and Kim

reviewed Kim’s options: to report his previously undeclared assets and income to the IRS; to

end his crimes by spending the assets; or to continue the concealment by transferring his assets to

another bank. Kim chose to keep the money offshore, albeit at Bank Frey, a smaller Swiss bank

that considered itself immune from U.S. law enforcement as it deliberately maintained no

physical presence in the United States.1

        With the assistance of Paltzer, Kim opened accounts at Bank Frey in the names of

Daroka Overseas and Edraith in December 2008. He deposited into those accounts the

remaining assets from his accounts at Credit Suisse’s subsidiaries. Paltzer advised Kim to take

further precautions to prevent detection, by limiting emails and phone communications from the

U.S. and meeting in third countries, such as France or Italy.

        Kim maintained the accounts at Bank Frey until 2011. At that time, he elected not to

report the funds, but to bring the assets to the United States in a covert manner by paying a


1
 In September 2008, as corroborated by the Internet Wayback Machine, Bank Frey’s web site contained the
following statements:

        “An important reason for founding Bank Frey was to provide our clients with the services of a
        Bank that is - and always will remain - truly Swiss,” Dr. Markus A. Frey says.

        As a result, Bank Frey follows a strict policy to never open any branch or other representation
        outside the reach of the Swiss laws and jurisdiction. We strongly believe that only by remaining a
        true Swiss banking institution, we can guarantee to act in accordance with the Swiss standards of
        political stability, acting in good faith and an unbroken sense for independent neutrality.

        Dr. Markus A. Frey continues, “Bank Frey is and will remain truly Swiss. Only that way can we
        be certain to maintain our values - and assure that no foreign authority will ever 'bully' us into
        giving them up”.

See “A True Swiss Bank”, available at https://web.archive.org/web/20080915012232/http://www.bank-
frey.com:80/index.php?option=com content&task=view&id=27&Itemid=55. Bank Frey announced that it would
cease operations in October 2013.


                                                        4
                                                                                                             16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page56ofof13
                                                                  14PageID#
                                                                     PageID#288
                                                                             6962



jeweler in Switzerland for jewels and jewelry purchased in the United States. Kim arranged the

sales by mailing packages of gifts to the children of his former banker. Kim hid handwritten

transfer instructions within those packages. Between March and August 2011, Kim spent a total

of $3.6 million in two separate transactions to purchase a ring with a sapphire weighing 13.9

carats and three loose diamonds weighing 5.02, 4.03 and 4.17 carats.

       Kim concealed his offshore assets from his accountants. Indeed, although the defendant

filed FBARs in 2005, 2006, 2007, and 2008 (for calendar years 2004 through 2007) on which he

reported accounts that he owned in South Korea, he never once reported his Swiss accounts.

Further, Kim also filed false income tax returns on which he underreported his income and failed

to report his ownership of the Swiss accounts.

       Kim did not earn substantial amounts of taxable income from the assets in the Swiss

accounts. From 2001 through 2010, the combined federal and state income tax loss amounted to

$243,542. Indeed, the millions of dollars in capital losses that Kim incurred as a product of his

ill-advised investing swamped his investment gains.


II.    Sentencing Argument

       Although the Supreme Court rendered the federal Sentencing Guidelines advisory in

United States v. Booker, 543 U.S. 220 (2005), “a sentencing court is still required to ‘consult

[the] Guidelines and take them into account when sentencing.’” United States v. Clark, 434 F.3d

684, 685 (4th Cir. 2006) (quoting Booker, 543 U.S. at 264). The Supreme Court has directed

district courts to “begin all sentencing proceedings by correctly calculating the applicable

Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007). The sentencing court,

however, “may not presume that the Guidelines range is reasonable.” Nelson v. United States,

555 U.S. 350, 352 (2009). The “Guidelines should be the starting point and the initial

                                                 5
                                                                                               16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page67ofof13
                                                                  14PageID#
                                                                     PageID#289
                                                                             6963



benchmark,” but the sentencing court must also “consider all of the § 3553(a) factors” in

determining the appropriate sentence. Id.; see also Clark, 434 F.3d at 685. Ultimately, the

sentence imposed must meet a standard of reasonableness. See Booker, 543 U.S. at 260-61.

       A. Guidelines Range

           1. The Applicable Guidelines Provisions

       The defendant pled guilty to the willful failure to file an FBAR, in violation of 31 U.S.C.

Sections 5314 and 5322. The offense of conviction in this case falls under U.S.S.G. § 2S1.3.

The Probation Office calculated the Guidelines range under U.S.S.G. § 2S1.3(a)(2) (the “Part-S

Guidelines”). See Presentence Investigation Report, ¶ ¶ 76-85. That provision includes a cross-

reference to the theft and fraud Guidelines, and sets the base offense level as follows:

              6 plus the number of offense levels from the table in § 2B1.1
              (Theft, Property Destruction, and Fraud) corresponding to the
              value of the funds, if subsection (a)(1) does not apply.

Probation calculated the base offense level as 28. Probation added 22 levels as it placed the

“value of funds” at $28,151,724, the year-end value of the assets in the unreported accounts in

2004 (the highest year-end balance). See PSR, ¶¶ 65(j), 76; U.S.S.G. § 2B1.1(b)(1)(L) (more

than $25 million).

       The government contends, as does Probation, that two levels should be added as the

defendant “committed the offense as part of a pattern of unlawful activity involving more than

$100,000 in a 12-month period.” See U.S.S.G. § 2S1.3(b)(2). The Application Note to § 2S1.3

defines a pattern of illegal activity as “at least two separate occasions of unlawful activity

involving a total amount of more than $100,000 in a 12-month period, without regard to whether

any such occasion occurred during the course of the offense or resulted in a conviction for the

conduct that occurred on that occasion.” Kim filed false FBARs on October 14, 2007 (for 2006)

and again on March 27, 2008 (for 2008). On each FBAR, Kim failed to report that he owned and
                                                  6
                                                                                                 16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page78ofof13
                                                                  14PageID#
                                                                     PageID#290
                                                                             6964



controlled any of the financial accounts in Switzerland. Kim also filed a false 2007 Individual

Income Tax Return, Form 1040, on March 3, 2008, which omitted any income that Kim earned

from the assets in his undeclared accounts in Switzerland. Kim’s attorneys calculated that Kim

omitted $104,699 in ordinary income on the 2007 return. The filing of two false FBARs and a

false return within a 12-month period qualifies as a “pattern of unlawful activity” sufficient to

trigger the two-level enhancement.

        While 2S1.3 may be the proper Guideline, the government respectfully requests that the

Court sentence the defendant under U.S.S.G. § 2T, the Tax Guidelines. As stated in the Plea

Agreement, “at the time that the defendant agreed to plead guilty, the Government consistently

took the position with similarly situated defendants that the applicable Guideline was U.S.S.G.

§ 2T1.1 and § 2T1.4 due to the cross reference in § 2S1.3(c)(1).”2 Plea Agreement, Dkt. # 10,

pp. 3-4.

        In 2012, Kim and the government commenced plea negotiations with the defendant’s

counsel. At that time, the government had entered into plea agreements with a number of several

other legal permanent residents that required those individuals to plead guilty to FBAR charges,

and not tax charges. In each of those cases, the plea agreements specifically set forth a

Guidelines calculation using the Tax Guidelines and not § 2S1.3. After Kim and the government

had reached an agreement in principle, the government continued to employ the Tax Guidelines

in virtually every other FBAR case. In order to ensure that this defendant receives equitable

treatment, the government believes that the appropriate Guidelines which should be applied in

this case are the alternative calculation under § 2S1.3(c)(1).



2
 U.S.S.G. § 2S1.3 states as follows: “If the offense was committed for the purposes of violating the
Internal Revenue laws, apply the most appropriate guideline from Chapter Two, Part T (Offenses Involving
Taxation) if the resulting offense level is greater than that determined above.”
                                                       7
                                                                                                           16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page89ofof13
                                                                  14PageID#
                                                                     PageID#291
                                                                             6965



       The base offense level for this offense is 16 pursuant to U.S.S.G. § 2Tl.l(a)(1) and

§ 2T4.1(F), because the tax loss exceeded $100,000. The base offense level is increased by 2

levels, pursuant to U.S.S.G. § 2T1.1(b)(2), because the offense involved sophisticated means.

The defendant should receive a 3-level reduction for acceptance of responsibility resulting in a

total offense level of 15. The advisory range is 18 to 24 months of imprisonment and the fine

range is $4,000 to $40,000.

       B. Section 3553(a) Factors

           1. Nature and Circumstances of the Offense, History and Characteristics of the
              Defendant, and the Need for Just Punishment

       Tax evasion is a serious crime, and the use of offshore accounts by U.S. taxpayers to

evade their income tax obligations directly affects the ability of the Treasury to raise funds for

government expenditures. In April 2016, the IRS estimated that for the years 2008-2010, the

U.S. tax gap, which represented the total amount of U.S. taxes owed but not paid on time, was

$458 billion, despite an overall tax compliance rate among American taxpayers of 81.7%. See

“Tax Gap Estimates for Tax Years 2008–2010,” report by the IRS, available at:

https://www.irs.gov/PUP/newsroom/tax%20gap%20estimates%20for%202008%20through%202

010.pdf. The IRS found that these updated “estimates suggest that compliance is substantially

unchanged since last estimated for [tax year] 2006.” Id. at 2.

       What sets Hyung Kim apart from many other seemingly similarly situated defendants, is

the level and duration of the deception he employed to hide his assets from the IRS. For over a

dozen years, the defendant employed a series of ever more aggressive schemes to conceal the

windfall that he inherited. Kim utilized nine different accounts at five Swiss banks to hide his

assets. For four of those accounts, the defendant used nominee entities, formed in Caribbean tax-

haven countries, to add a further layer of protection. The defendant and his co-conspirator,

                                                  8
                                                                                              16184362 2
Case
  Case
     1:18-cr-00083-TSE
        1:17-cr-00248-LMB
                        Document
                          Document
                                 314-6
                                   26 Filed
                                       Filed 01/19/18
                                             02/15/19 Page
                                                      Page 910ofof1314PageID#
                                                                       PageID#292
                                                                               6966



 Paltzer, used one of those entities, Edraith Invest & Finance, to deceive a realtor and other third

 parties involved in the purchase of his home on Cape Cod. They went so far as to concoct a ruse

 whereby Kim and Paltzer exchanged emails wherein they pretended that Kim was renting the

 home from another family.

         Kim had numerous opportunities to report his accounts and come into compliance. Each

 time, he chose to continue his criminal conduct. From 2004 through 2008, Kim filed FBARs on

 which he reported his ownership of certain accounts in South Korea. In each of those years, he

 had the opportunity to come clean about his Swiss accounts. He could have informed his U.S.

 return preparers about the Swiss accounts and sought their advice for properly reporting the

 ownership of the accounts and the income that he received, and pay the tax due and owing. Kim

 stayed silent.

         In the same year that he filed his last, false FBAR, Paltzer, Kim’s Swiss attorney,

 presented to him the option to close the accounts and bring the money to the United States.

 Instead, Kim chose to burrow deeper into the darkness of offshore evasion. He moved his assets

 to a bank that touted itself as refusing to be “bullied” by a “foreign authority,” such as U.S. law

 enforcement.

         Kim kept the funds in Switzerland for almost three more years. He continued to conceal

 his accounts from his return preparer and never filed FBARs during those years. In 2011, Kim

 again had the option to come clean and report his offshore assets. Instead, he elected to spend

 down the assets. Through a series of messages hidden in packages mailed from the U.S. to his

 former banker in Switzerland, Kim arranged to close his account by using the remaining fund to

 buy yet more high-end jewelry.




                                                   9
                                                                                               16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page10
                                                            11ofof13
                                                                   14PageID#
                                                                      PageID#293
                                                                              6967



         Given the duration of the offense, the amounts involved, the defendant’s knowledge of

 his duty to report his foreign financial accounts, and the myriad of schemes and lies that the

 defendant perpetrated, a sentence of incarceration is required in order to reflect the seriousness of

 the offense, to promote respect for the law, and to provide just punishment for the offense.

                2.      The Need for Deterrence

         Over the past decade, the government endeavored to crack down on the use of foreign

 financial accounts by U.S. citizens seeking to evade the payment of their taxes. The foreign

 banks and institutions are more likely to aid and assist the ultra-high net worth individuals, like

 the defendant, to evade their taxes. Such foreign institutional assistance makes these crimes

 more difficult to detect, investigate and prosecute. Further, prosecutions involving offshore

 accounts such as this one require the government to commit significant investigative and

 prosecutorial resources, and the IRS typically detects the criminal conduct well after the offenses

 have been committed. A sentence of incarceration and a strong message of general deterrence in

 this case is necessary to ensure that U.S. taxpayers do not use foreign financial accounts to evade

 their taxes.

         The government concedes that the defendant will pay a great financial price for his

 crimes. He has already remitted over $14 million to the government as a civil penalty for his

 willful failure to report his foreign banks accounts. Nevertheless, the defendant should receive

 no mercy for paying over what amounts to slightly more than 7% of his current net worth. He

 had numerous opportunities to report his accounts, had access to seasoned professionals who

 knew how to do such reporting, and chose not do so. He has no one to blame but himself.

 Further, Kim would have owed the same civil penalty had he been audited, not prosecuted.




                                                  10
                                                                                                16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page11
                                                            12ofof13
                                                                   14PageID#
                                                                      PageID#294
                                                                              6968



        C.      Fine

        The Guidelines instruct that “[t]he court shall impose a fine in all cases, except where the

 defendant establishes that he is unable to pay and is not likely to become able to pay any fine.

 U.S.S.G. § 5E1.2(a). The Presentence Report states that Kim’s assets exceed $200 million and

 he receives monthly cash flow of more than $450,000. As such, the government recommends

 that the Court impose a substantial fine.

 III.   Restitution

        Pursuant to 18 U.S.C. § 3663A, restitution is mandatory in this case, and the parties have

 agreed that the defendant should pay full restitution to the IRS. The government expects that by

 the time of sentencing the defendant will have filed amended federal and state income tax returns

 and directly paid over the tax due and owing as well as interest.

        Nonetheless, the government respectfully requests that the Court order restitution to the

 IRS for the following years in the following amounts: 2003 – $93,223; and 2009 – $63,828.




                                                 11
                                                                                             16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page12
                                                            13ofof13
                                                                   14PageID#
                                                                      PageID#295
                                                                              6969



 IV.    Conclusion

        Based on the foregoing, and for the reasons stated in the United States’ sealed filing, the

 United States submits that a final sentence should be imposed of nine (9) months of

 imprisonment, three (3) years of supervised release, an appropriate fine, and a $100.00 special

 assessment.

                                              Respectfully submitted,

                                              Dana J. Boente
                                              United States Attorney

                                      By:              /s/
                                              Mark D. Lytle
                                              Assistant United States Attorney
                                              Eastern District of Virginia
                                              Counsel for the United States of America
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Tel.: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: Mark.Lytle@usdoj.gov


                                      By:              /s/
                                              Mark F. Daly
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Tel.: (202) 616-2245 (phone)
                                              Fax: (202) 616-1786 (fax)
                                              E-mail: Mark.F.Daly@usdoj.gov

                                              Robert J. Boudreau
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Tel.: (202) 616-3336 (phone)
                                              Fax: (202) 514-0962 (fax)
                                              E-mail: Robert.J.Boudreau@usdoj.gov

                                                 12
                                                                                             16184362 2
Case
 Case1:18-cr-00083-TSE
       1:17-cr-00248-LMBDocument
                          Document
                                 314-6
                                   26 Filed
                                       Filed01/19/18
                                             02/15/19 Page
                                                       Page13
                                                            14ofof13
                                                                   14PageID#
                                                                      PageID#296
                                                                              6970



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of January, 2018, I electronically filed the foregoing

 Position of the United States With Respect to Sentencing with the Clerk of Court using the

 CM/ECF system which will send notification of such filing to all attorneys of record.

        A copy has also been sent via email to:

                       Karen Riffle
                       Supervising United States Probation Officer
                       Karen_Riffle@vaep.uscourts.gov



                                                       /s/
                                               Mark F. Daly
                                               Special Assistant United States Attorney




                                                  13
                                                                                              16184362 2
